270 F.3d 1323 (11th Cir. 2001)
JOHN B. O'NEAL., III, Plaintiff-Appellant,v.JEANETTE G. GARRISON; et al., Defendants-Appellees.
No. 97-8597
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
October 23, 2001

Appeal from the United States District Court for the  Southern District of Georgia
PETITIONS FOR REHEARING
Before BARKETT, GODBOLD and GOODWIN*, Circuit Judges.
PER CURIAM:


1
The petition for rehearing by Christopher Garrison correctly notes that he was not named as a defendant in Count I of the second amended complaint.  Our opinion is amended accordingly.


2
Our opinion referred to summary judgment granted to Molloy.  In fact, the district court denied Molloy's motion for summary judgment, but at the conclusion of trial testimony it granted judgment as a matter of law for Molloy on Count V, the tortious interference claim, and it dismissed the Count V claim against Healthmaster, Molloy's employer, whose only exposure was derivative of Molloy's exposure.  Our opinion is amended to show that the order granted to Molloy was judgment as a matter of law on Count V.


3
The petition for rehearing filed by Molloy and Healthmaster, Inc. asserts that, in view of the court's ruling on Count V, it erred in not dismissing the Count I and Count III claims against them.  The petition is DENIED.


4
Appellant John B. O'Neal has filed an "opposition" to the petitions for rehearing filed by Molloy and Healthmaster, Inc., in which he contends that the court erred in granting judgment for Molloy on Count V.  We treat this as a petition for rehearing on that point, and it is DENIED.



NOTES:


*
  Honorable Alfred T. Goodwin, U.S. Circuit Judge for the Ninth Circuit, sitting by designation.